Citation Nr: 1218945	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-35 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1993 to September 1995.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied reopening the claim of service connection for hypertension, and denied service connection for GERD.

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in February 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for hypertension, was previously denied in a December 1998 RO rating decision.  The Veteran was notified of that decision, but did not file a substantive appeal.

2.  The evidence associated with the claims file subsequent to the December 1998 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension, and raises a reasonable possibility of substantiating the claim.

3.  The evidence demonstrates it is likely that the Veteran's currently diagnosed hypertension is related to his service-connected optical neuritis.

4.  The evidence demonstrates that it is likely that the Veteran's currently diagnosed GERD is related to his active service.  


CONCLUSIONS OF LAW

1.  The December 1998 rating decision that denied the Veteran's claim of entitlement to service connection for hypertension, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

2.  Evidence received since the final December 1998 determination wherein the RO denied the Veteran's claim of entitlement to service connection for hypertension is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp 2011); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for hypertension, to include as secondary to his service-connected optical neuritis, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for hypertension.  The RO originally denied the Veteran's claim of entitlement to service connection for hypertension, in a decision dated December 1998.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103. 

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim of entitlement to service connection for hypertension was initially denied in a December 1998 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records.  Subsequently, private treatment records, a video conference hearing transcript, private physician opinion letter, and personal statements by the Veteran have been associated with the claims file. 

The claim was denied as there was, among other things, no evidence of an in-service diagnosis of or treatment for hypertension.  The evidence submitted subsequent to the December 1998 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the December 1998 decision suggests that the Veteran was diagnosed with hypertension immediately after discharge from service, and continued to have related symptoms since that time.  Specifically, September 1995 private treatment records show that the Veteran had elevated blood pressure within days of being discharged from service, and was ultimately diagnosed with hypertension at that time.  Additionally, the Veteran's subsequent medical records suggest that the Veteran continued to complain of and seek treatment for hypertension.  Furthermore, the Veteran submitted a private medical opinion, which related his hypertension to his service-connected optical neuritis.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

Therefore, the evidence submitted since the final December 1998 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for hypertension is reopened.

III.  Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307 , 3.309 (2011).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  See 38 C.F.R. § 3.310(a) ( 2011).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

A. GERD

The Veteran contends that he developed GERD on active duty.  The Veteran's service treatment records do not demonstrate that he was diagnosed with GERD during active military service.  However, a February 1994 service treatment record shows that the Veteran complained of nausea and digestive problems.  Additionally, February and March 1994 records show that the Veteran was given Pepcid to treat these symptoms.  

January 1996 private treatment records soon after the Veteran's discharge from service show that he complained of chest pain, nausea, and burning going into his throat.  The Veteran reported taking over the counter Pepcid AC.  Additionally, the physician noted that he prescribed the Veteran Tagamet.  The Veteran was subsequently diagnosed with GERD in April 1996.  

The Veteran submitted a November 2007 private medical opinion.  The physician noted that he reviewed the Veteran's service treatment records, post service medical records, the Veteran's lay statements, and completed a clinical interview.  The physician noted that the Veteran had been on high doses of steroids for many years and had secondary complications, all of which were primary or secondary to his optic neuritis/treatment as his records did not contain a more likely etiology according to his review of the medical records.  The physician concluded that the Veteran's GERD was secondary to weight gain and/or steroid use.  

After a careful review of the evidence, the Board finds that the Veteran's service treatment records, post-service medical records, pertinent lay evidence, and the private medical opinion provided, demonstrate that his currently diagnosed GERD is related to his period of military service.

Additionally, the Board notes that GERD, and the symptomatology thereof, are the type of condition subject to lay observation.  The Board also wishes to note the holding of Jandreau vs. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), that lay evidence, such as that provided by the Veteran in this case, can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional, as is the case here with the April 1996 private physician.  See also Davidson v. Shinseki, 2009-7075 (Fed. Cir. Sep. 14, 2009).  Further, the Board is of the opinion that this case law is of particular significance in a case, such as this, where the Veteran's service treatment records show a complaint of digestive issues and being supplied Pepcid, he received medical treatment immediately after service, he has reported continuity of symptomatology since discharge, and nothing in the record explicitly refutes the Veteran's account of his medical history regarding this disability.  

Given that the Board finds that the Veteran is competent to report that he had GERD after taking steroid medication for an eye condition in-service and that the Board finds the Veteran credible in this regard, that the Veteran complained of and was diagnosed with GERD soon after being discharged from service, and that there is a positive medical opinion of record, the Board finds that the evidence is at least in equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for GERD.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


B. Hypertension

The Veteran contends that he is entitled to service connection for hypertension, as secondary to his service-connected optical neuritis.  Specifically, the Veteran contends that the steroid medication that he was prescribed for his service-connected eye condition caused weight gain, which led to his hypertension. The Veteran's service treatment records are void of a diagnosis or treatment for hypertension.  

September and October 1995 private treatment records document the Veteran's elevated blood pressure immediately following his discharge from service.  The Veteran was subsequently diagnosed with hypertension.  

The November 2007 private medical opinion also noted the Veteran's hypertension to be secondary to his optic neuritis/treatment as his records did not contain a more likely etiology, according to the physician's review of the medical records.  Specifically, the physician noted that the Veteran's hypertension was likely secondary to weight gain or renal adrenal axis down regulation, as the Veteran did not have hypertension until after he started steroids at 60 mg per day. 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  There are no medical records refuting the Veteran's diagnoses of hypertension.  Further, the Veteran was treated for hypertension within one year of his separation from service.  

In light of the evidence, the Veteran is entitled to service connection for hypertension as secondary to his service-connected optic neuritis.  The Veteran's private physician noted elevated blood pressure immediately following his discharge from service, and diagnosed the Veteran with hypertension in October 1995.  Additionally, the Veteran's private physician's opinion related the Veteran's hypertension to weight gain due to steroid medication taken for his service-connected eye condition.  The Board finds the opinion credible as they were based on a history of treatment and familiarity with the Veteran and his condition.  

Therefore the preponderance of the evidence is for the Veteran's claim.  Because the preponderance of the evidence is for the claim, the benefit of the doubt rule applies and service connection for the Veteran's hypertension secondary to his service-connected optical neuritis will be granted.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of service connection for a hypertension, is reopened.

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is granted.

Entitlement to service connection for GERD, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


